Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-20 are pending. Claims 1-20 are rejected.
Nonstatutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

The claim of this instant application are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim of co-pending Application.  Although the conflicting claims are not identical, they are not patentably distinct from each other.
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

	Double Patenting Rejections will not be revisited and be held in abeyance until allowable subject matter is to be found.
	

Instant Application
Co-pending Application
20120229667
17/143,320
Claims:
1. A vehicle control apparatus that includes a first control unit and a second control unit each configured to perform travel control of a vehicle based on a recognition result of an external recognition device group configured to obtain external information of the vehicle and a detection result of a vehicle information detection unit configured to obtain state information of an actuator group of the vehicle, wherein in a case in which functional degradation of at least one of the external recognition device group, the actuator group, and the vehicle information detection unit is detected, based on the recognition result and the detection result, the first control unit determines contents of vehicle control in fallback control for restricting a travel control function of the vehicle and determines whether to execute the fallback control by one of the first control unit and the second control unit.

2. The apparatus according to claim 1, wherein m a case in which functional degradation of the external recognition device group is determined based on the recognition result of the external recognition device group, the first control rant will cause, as the fallback control, the vehicle to stop in a travel lane.

3. The apparatus according to claim 2, wherein m a case in which functional degradation of the external recognition device group is determined, the first control unit changes a control state of automated driving of the vehicle from a first control state to a second control state.

4. The apparatus according to claim 3, wherein the first control state is a control state which has one of a high vehicle control automation rate and a low degree of vehicle operation contribution required of a driver compared to the second control state.

5. The apparatus according to claim 1, wherein in a case in which degradation of a detection function of a wheel speed sensor, as the vehicle information detection unit, provided in each of four wheels of the vehicle is determined, the first control unit causes, as the fallback control, the vehicle to stop in a travel lane.

6. The apparatus according to claim 1, wherein in a case in which degradation of a detection function of a rotation speed sensor, as the vehicle information detection rant, configured to detect a rotation speed of an output shaft of an automatic transmission of the vehicle is determined, the first control unit causes, as the fallback control, the vehicle to stop on a shoulder of a travel lane.

7. The apparatus according to claim 1, wherein in a case in which degradation of a detection function of a steering angle sensor, as the vehicle information detection unit, configured to detect a steering angle of the vehicle is determined, the first control unit causes, as the fallback control, the vehicle to stop in a travel lane.

8. The apparatus according to claim 1, wherein in a case in which degradation of a detection function of a yaw rate sensor configured to detect a rotation angular speed about a vertical axis of the vehicle is determined based on communication with the second control unit, the first control unit causes, as the fallback control, the vehicle stop in a travel lane.

9. The apparatus according to claim 1, wherein in a case in which degradation of a function of a first steering device of the vehicle is determined based on the detection result of the vehicle information detection unit, the first control unit causes the second control unit to execute the fallback control.

10. The apparatus according to claim 1, wherein in a case in winch degradation of a function of a second steering device of the vehicle is determined based on the detection result of the vehicle information detection unit by communication with the second control unit, the first control unit causes, as the fallback control, the vehicle to stop on a shoulder of a travel lane.

11. The apparatus according to claim 1, wherein in a case in winch degradation of a function of a first hydraulic device configured to function as an electric servo brake of the vehicle is determined based on the detection result of the vehicle information detection unit, the first control unit causes the second control unit to execute the fallback control.

12. The apparatus according to claim 1, wherein in a case in winch degradation of a function of a second hydraulic device configured to function as an anti-skid device of the vehicle is determined based on the detection result of the vehicle information unit by communication with the second control unit, the first control unit causes, as the fallback control, the vehicle to stop in a travel lane.

13. The apparatus according to claim 1, wherein in a case in which map information cannot be obtained via a communication device as the vehicle information detection unit, the first control unit causes, as the fallback control, the vehicle to stop in a travel lane.

14. The apparatus according to claim 1, wherein in a case in which degradation of a detection function of a grip sensor, as the vehicle information detection unit, configured to detect whether a driver is gripping a steering wheel of the vehicle is determined, the first control unit causes, as the fallback control, the vehicle to stop on a shoulder of a travel lane.

15. The apparatus according to claim 1, wherein in a case in which degradation of a detection function of a camera, as the vehicle information detection unit, configured to detect a state of a driver during driving is determined, the first control unit causes, as the fallback control, the vehicle to stop on a shoulder of a travel lane.

16. The apparatus according to claim 3, wherein in a case in which degradation of a function of the vehicle information detection unit is determined, the first control unit changes the control state of automated driving of the vehicle from the first control state to a third control state.

17. The apparatus according to claim 16, wherein the third control state is a control state which has one of a low vehicle control automation rate and a high degree of vehicle operation contribution required of a driver compared to the second control state.

18. A vehicle comprising a vehicle control apparatus defined in claim 1.

19. A vehicle control method of a vehicle control apparatus that includes a first control unit and a second control unit each configured to perform travel control of a vehicle based on a recognition result of an external recognition device group configured to obtain external information of the vehicle and a detection result of a vehicle information detection unit configured to obtain state information of an actuator group of the vehicle, the method comprising: causing, in a case in which functional degradation of at least one of the external recognition device group, the actuator group, and the vehicle information detection unit is detected, based on the recognition result and the detection result, the first control unit to determine contents of vehicle control in fallback control for restricting a travel control function of the vehicle and determine whether to execute the fallback control by one of the first control unit and the second control unit.

20. A non-transitory computer-readable storage medium storing a program for causing a computer to execute a step of a vehicle control method defined in claim 19.
Claims:
1. A vehicle control apparatus that controls automated driving of a vehicle, comprising: a first controller configured to perform travel control of the vehicle by controlling a first actuator; and a second controller configured to perform travel control of the vehicle by controlling a second actuator which is different from the first actuator, as alternative control to be performed in a case in which degradation of a control function is detected in the first controller, wherein in a case of starting the alternative control, the travel control of the vehicle by the first controller is gradually shifted to the travel control of the vehicle by the second controller.

2. The vehicle control apparatus according to claim 1, wherein the first actuator and the second actuator are used under the same control item in the travel control of the vehicle.

3. The vehicle control apparatus according to claim 1, wherein in a case of starting the alternative control, the first controller is configured to control the first actuator so that a control amount of the vehicle by the first actuator will gradually decrease.

4. The vehicle control apparatus according to claim 3, wherein in a case of starting the alternative control, the first controller is configured to control the first actuator so that a reduction rate of the control amount of the vehicle by the first actuator will not exceed a predetermined limit value.

5. The vehicle control apparatus according to claim 3, wherein each of the first actuator and the second actuator is an actuator configured to perform braking of the vehicle.

6. The vehicle control apparatus according to claim 1, wherein in a case of starting the alternative control, the second controller is configured to acquire a first target control amount of the vehicle determined by the first controller before starting the alternative control, and control the second actuator based on the first target control amount.

7. The vehicle control apparatus according to claim 6, wherein in a case of starting the alternative control, the second controller is configured to determine a second target control amount of the vehicle based on external information obtained by a sensor of the vehicle, and control the second actuator so that a control amount of the vehicle will gradually change from the first target control amount to the second target control amount.

8. The vehicle control apparatus according to claim 7, wherein in a case of starting the alternative control, the second controller is configured to control the second actuator so that a change rate of the control amount of the vehicle will not exceed a predetermined limit value.

9. The vehicle control apparatus according to claim 6, wherein each of the first actuator and the second actuator is an actuator configured to perform steering of the vehicle.

10. The vehicle control apparatus according to claim 1, wherein in a case of starting the alternative control, the second controller is configured to acquire, as a reference control amount, a control amount of the vehicle which was generated by the first actuator before starting the alternative control, and control the second actuator based on the reference control amount.

11. The vehicle control apparatus according to claim 10, wherein in a case of starting the alternative control, the second controller is configured to determine a second target control amount of the vehicle based on external information obtained by a sensor of the vehicle, and control the second actuator so that the control amount of the vehicle will gradually change from the reference control amount to the second target control amount.

12. The vehicle control apparatus according to claim 11, wherein in a case of starting the alternative control, the second controller is configured to control the second actuator so that a change rate of the control amount of the vehicle will not exceed a predetermined limit value.

13. The vehicle control apparatus according to claim 10, wherein each of the first actuator and the second actuator is an actuator configured to perform steering of the vehicle.

14. A vehicle comprising: a vehicle control apparatus defined in claim 1; and a first actuator and a second actuator.

15. A vehicle control method for controlling automated driving of a vehicle that comprises a first controller configured to perform travel control of the vehicle by controlling a first actuator, and a second controller configured to perform travel control of the vehicle by controlling a second actuator which is different from the first actuator, as alternative control to be performed in a case in which degradation of a control function is detected in the first controller, wherein in a case of starting the alternative control, the travel control of the vehicle by the first controller is gradually shifted to the travel control of the vehicle by the second controller.


	
Instant Application
Co-pending Application
20210237751
17/160,496
Claims:
1. A vehicle control apparatus that includes a first control unit and a second control unit each configured to perform travel control of a vehicle based on a recognition result of an external recognition device group configured to obtain external information of the vehicle and a detection result of a vehicle information detection unit configured to obtain state information of an actuator group of the vehicle, wherein in a case in which functional degradation of at least one of the external recognition device group, the actuator group, and the vehicle information detection unit is detected, based on the recognition result and the detection result, the first control unit determines contents of vehicle control in fallback control for restricting a travel control function of the vehicle and determines whether to execute the fallback control by one of the first control unit and the second control unit.

2. The apparatus according to claim 1, wherein m a case in which functional degradation of the external recognition device group is determined based on the recognition result of the external recognition device group, the first control rant will cause, as the fallback control, the vehicle to stop in a travel lane.

3. The apparatus according to claim 2, wherein m a case in which functional degradation of the external recognition device group is determined, the first control unit changes a control state of automated driving of the vehicle from a first control state to a second control state.

4. The apparatus according to claim 3, wherein the first control state is a control state which has one of a high vehicle control automation rate and a low degree of vehicle operation contribution required of a driver compared to the second control state.

5. The apparatus according to claim 1, wherein in a case in which degradation of a detection function of a wheel speed sensor, as the vehicle information detection unit, provided in each of four wheels of the vehicle is determined, the first control unit causes, as the fallback control, the vehicle to stop in a travel lane.

6. The apparatus according to claim 1, wherein in a case in which degradation of a detection function of a rotation speed sensor, as the vehicle information detection rant, configured to detect a rotation speed of an output shaft of an automatic transmission of the vehicle is determined, the first control unit causes, as the fallback control, the vehicle to stop on a shoulder of a travel lane.

7. The apparatus according to claim 1, wherein in a case in which degradation of a detection function of a steering angle sensor, as the vehicle information detection unit, configured to detect a steering angle of the vehicle is determined, the first control unit causes, as the fallback control, the vehicle to stop in a travel lane.

8. The apparatus according to claim 1, wherein in a case in which degradation of a detection function of a yaw rate sensor configured to detect a rotation angular speed about a vertical axis of the vehicle is determined based on communication with the second control unit, the first control unit causes, as the fallback control, the vehicle stop in a travel lane.

9. The apparatus according to claim 1, wherein in a case in which degradation of a function of a first steering device of the vehicle is determined based on the detection result of the vehicle information detection unit, the first control unit causes the second control unit to execute the fallback control.

10. The apparatus according to claim 1, wherein in a case in winch degradation of a function of a second steering device of the vehicle is determined based on the detection result of the vehicle information detection unit by communication with the second control unit, the first control unit causes, as the fallback control, the vehicle to stop on a shoulder of a travel lane.

11. The apparatus according to claim 1, wherein in a case in winch degradation of a function of a first hydraulic device configured to function as an electric servo brake of the vehicle is determined based on the detection result of the vehicle information detection unit, the first control unit causes the second control unit to execute the fallback control.

12. The apparatus according to claim 1, wherein in a case in winch degradation of a function of a second hydraulic device configured to function as an anti-skid device of the vehicle is determined based on the detection result of the vehicle information unit by communication with the second control unit, the first control unit causes, as the fallback control, the vehicle to stop in a travel lane.

13. The apparatus according to claim 1, wherein in a case in which map information cannot be obtained via a communication device as the vehicle information detection unit, the first control unit causes, as the fallback control, the vehicle to stop in a travel lane.

14. The apparatus according to claim 1, wherein in a case in which degradation of a detection function of a grip sensor, as the vehicle information detection unit, configured to detect whether a driver is gripping a steering wheel of the vehicle is determined, the first control unit causes, as the fallback control, the vehicle to stop on a shoulder of a travel lane.

15. The apparatus according to claim 1, wherein in a case in which degradation of a detection function of a camera, as the vehicle information detection unit, configured to detect a state of a driver during driving is determined, the first control unit causes, as the fallback control, the vehicle to stop on a shoulder of a travel lane.

16. The apparatus according to claim 3, wherein in a case in which degradation of a function of the vehicle information detection unit is determined, the first control unit changes the control state of automated driving of the vehicle from the first control state to a third control state.

17. The apparatus according to claim 16, wherein the third control state is a control state which has one of a low vehicle control automation rate and a high degree of vehicle operation contribution required of a driver compared to the second control state.

18. A vehicle comprising a vehicle control apparatus defined in claim 1.

19. A vehicle control method of a vehicle control apparatus that includes a first control unit and a second control unit each configured to perform travel control of a vehicle based on a recognition result of an external recognition device group configured to obtain external information of the vehicle and a detection result of a vehicle information detection unit configured to obtain state information of an actuator group of the vehicle, the method comprising: causing, in a case in which functional degradation of at least one of the external recognition device group, the actuator group, and the vehicle information detection unit is detected, based on the recognition result and the detection result, the first control unit to determine contents of vehicle control in fallback control for restricting a travel control function of the vehicle and determine whether to execute the fallback control by one of the first control unit and the second control unit.

20. A non-transitory computer-readable storage medium storing a program for causing a computer to execute a step of a vehicle control method defined in claim 19.
Claims:
1. A vehicle control apparatus that controls automated driving of a vehicle, comprising: a first travel controller configured to control travel of the vehicle; a second travel controller configured to control travel of the vehicle based on an instruction from the first travel controller; a first controller configured to control a first actuator based on an instruction from the first travel controller; and a second controller configured to control a second actuator based on an instruction from the second travel controller, wherein a control performer of an actuator group including the first actuator and the second actuator is switched between the first controller and the second controller in accordance with a state of the first travel controller, and in a case in which degradation of a communication function between the first travel controller and the second travel controller is detected in a state where the actuator group is performed by the second controller, alternative control of the vehicle is performed by the second travel controller.

2. The vehicle control apparatus according to claim 1, wherein the alternative control is degeneracy control of the automated driving of the vehicle.

3. The vehicle control apparatus according to claim 1, wherein in a case in which the degradation of the communication function between the first travel controller and the second travel controller is detected in a state where the actuator group is performed by the first controller, degeneracy control of the automated driving of the vehicle is performed by the first travel controller.

4. The vehicle control apparatus according to claim 1, wherein the first travel controller and the second travel controller are connected by a first communication line and a second communication line which is different from the first communication line, and in a case in which degradation of communication functions in the first communication line and the second communication line is detected in a state where the actuator group is performed by the second controller, the alternative control of the vehicle is performed by the second travel controller.

5. The vehicle control apparatus according to claim 1, wherein the actuator group includes an actuator of a device related to one of steering and braking.

6. A vehicle control method for controlling automated driving of a vehicle that comprises a first travel controller configured to control travel of the vehicle, a second travel controller configured to control travel of the vehicle based on an instruction from the first travel controller, a first controller configured to control a first actuator based on an instruction from the first travel controller, and a second controller configured to control a second actuator based on an instruction from the second travel controller, wherein a control performer of an actuator group including the first actuator and the second actuator is switched between the first controller and the second controller in accordance with a state of the first travel controller, and in a case in which degradation of a communication function between the first travel controller and the second travel controller is detected in a state where the actuator group is performed by the second controller, alternative control of the vehicle is performed by the second travel controller.


A patentee or applicant may disclaim or dedicated to the public the entire term, or any terminal part of the term of a patent. 35 U.S.C. 253.  The statue does not provide for a terminal disclaimer of only a specified claim or claims.  The terminal disclaimer must operate with respect to all claims in the patent.  MPEP 804.02.   

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 7-10, 15-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Greenfield 20190079513.

1. Greenfield teaches a vehicle control apparatus (Fig.3 #300) that includes a first control unit (Fig.3# 301) and a second control (Fig.3 #302) unit each configured to perform travel control (Fig.3; 321 for 301 and 322 for 302) of a vehicle based on a recognition result of an external recognition device group configured to obtain external information of the vehicle (Fig.1 sensors #108and perception system #202; Also Fig.5 #502; para 89; include detecting a first fault (e.g., a fault associated with receiving the data representing the motion plan, a fault associated with one or more of the plurality of control lanes, or a fault associated with one or more vehicle actuation systems associated with the one or more of the plurality of control lanes) and a detection result of a vehicle information detection unit configured to obtain state information of an actuator group of the vehicle, (Para 89; detecting a first fault [state information of fault]; vehicle detecting a fault associated with receiving the data representing the motion plan[motion plan is actuator group as it controls motion i.e. actuating breaks and accelerator]) wherein in a case in which functional degradation of at least one of the external recognition device group,(para 89; a fault associated with one or more of the plurality of control lanes [degradation i.e. fault of external recognition control lanes; lane detection is external recognition based on sensor see para 59]) the actuator group, and the vehicle information detection unit is detected, based on the recognition result and the detection result, (para 89; a fault associated [based] with one or more of the plurality of control lanes) the first control unit determines contents of vehicle control in fallback control (Fig.3 fallback 301 to 302 and vis versa; Also para 22; a fault occurs in a currently active set of localization, perception, planning, control, and actuation systems, then the autonomous vehicle can use a redundant or alternate control system that can control the autonomous vehicle to a safe state. [301 is a redundant i.e. fallback of 302]) for restricting a travel control function of the vehicle and (Fig.5 # 508 and #510) determines whether to execute the fallback control by one of the first control unit and the second control unit (para 5; The method includes controlling, in response to the one or more faults, the first control lane or the second control lane to adjust the motion of the autonomous vehicle based at least in part on one or more fault reaction parameters associated with the one or more faults. Also para 28; the vehicle control system can determine that the first control lane has a greater capability of controlling the autonomous vehicle (because the first control lane can control a propulsion of the autonomous vehicle and the second control lane cannot)).

2. Greenfield teaches all of the limitations of claim 1 and further teaches, wherein in a case in which functional degradation of the external recognition device group is determined based on the recognition result of the external recognition device group, the first control unit will cause, as the fallback control, the vehicle to stop in a travel lane.(Fig.5 #516 Also para 98; if the method 500 determines at (508) that the first fault is a critical fault, and that the first fault is associated with motion planning, then method 500 can include tracking a local safe-stop trajectory. vehicle control system 122 can determine a dynamic state of the vehicle 10 based on an IMU and/or one or more redundant local sensors 109 associated with the vehicle control system 122, Para 47; the vehicle control system receives data indicative of a potential collision (e.g., from the collision mitigation system)[data indicative of potential collisions is external] Also para 66; Collision mitigation system 126 can monitor a surrounding environment of the vehicle 10 using sensor data 250 generated by sensor(s) 108 to detect a potential collision between the vehicle 10 and an object in the surrounding environment.)

3. Greenfield teaches all of the limitations of claim 2 and further teaches, wherein in a case in which functional degradation of the external recognition device group is determined, the first control unit changes a control state of automated driving of the vehicle from a first control state to a second control state. (para 5 Also Fig.5 #508 is first fault critical? Change from first control no to state 512 to yes 510; Para 66; Collision mitigation system 126 can monitor a surrounding environment of the vehicle 10 using sensor data 250 generated by sensor(s) 108 to detect a potential collision between the vehicle 10 and an object in the surrounding environment.)

4. Greenfield teaches all of the limitations of claim 3 and further teaches, wherein the first control state (Fig.5 #508) is a control state which has one of a high vehicle control automation rate (Fig.5 #512) and a low degree of vehicle operation contribution (Fig.5 #510) required of a driver compared to the second control state (Fig.5 #516). It is noted that when a fault is detected at 508 the normal of high control automated driving state is switched to a lower degree of operation to a second state to safe-stop. 

7. Greenfield teaches all of the limitations of claim 1 and further teaches, wherein in a case in which degradation of a detection function of a steering angle sensor, as the vehicle information detection unit, configured to detect a steering angle of the vehicle is determined, the first control unit causes, as the fallback control, the vehicle to stop in a travel lane.(para 47; The one or more redundant [fallback] local sensors can include a steering angle sensor that can provide measured steering angle data. The vehicle control system can control the first control lane to track the local safe-stop trajectory based on the determined dynamic state of the autonomous vehicle.)

8. Greenfield teaches all of the limitations of claim 1 and further teaches, wherein in a case in which degradation of a detection function of a yaw rate sensor (Para 61-62; yaw rate; and/or the like; perception system 202 can determine such state data for each object over a number of iterations, for example, updating, as part of each iteration, the state data for each object. Accordingly, perception system 202 can detect, track, and/or the like such object(s) over time.) configured to detect a rotation angular speed about a vertical axis of the vehicle [definition of yaw rate] is determined based on communication with the second control unit, the first control unit causes, as the fallback control, the vehicle stop in a travel lane.(para 63; Motion-planning system 206 can generate, determine, select, and/or the like a motion plan for vehicle 10, for example, based at least in part on state data of object(s) provided by perception system 202) it is noted that 202 perception system is in communication with 124 first set 230 and second set 240 via path 204, 206, 102. 

9. Greenfield teaches all of the limitations of claim 1 and further teaches, wherein in a case in which degradation of a function of a first steering device of the vehicle is determined based on the detection result of the vehicle information detection unit, the first control unit causes the second control unit to execute the fallback control. (Fig.3 #321 and 322 and para 23-27; para 27; a first control lane can be associated with a first set of vehicle actuation systems (e.g., systems responsible for powertrain, steering, braking, etc.) and a second control lane can be associated with a second set of vehicle actuation systems (e.g., systems responsible for powertrain, steering, braking, etc.). If the vehicle control system detects a fault associated with implementing the motion plan via the first control lane, then the vehicle control system can silence the first control lane and control the second control lane to implement the motion plan.)

10. Greenfield teaches all of the limitations of claim 1 and further teaches, wherein in a case in which degradation of a function of a second steering device of the vehicle is determined based on the detection result of the vehicle information detection unit by communication with the second control unit, the first control unit causes, as the fallback control, the vehicle to stop on a shoulder of a travel lane.(para 27-28; The vehicle control system can determine that the second control lane [steering is a control lean] has a reduced capability of controlling the autonomous vehicle (e.g., because the second set of vehicle actuation systems does not include a powertrain control system) and adjust the motion plan of the autonomous vehicle accordingly. the vehicle control system can request the autonomous driving system to provide a new motion plan for safely stopping the autonomous vehicle (e.g., assisted safe-stop action))

15. Greenfield teaches all of the limitations of claim 1 and further teaches, wherein in a case in which degradation of a detection function of a camera, as the vehicle information detection unit, configured to detect a state of a driver during driving is determined, the first control unit causes, as the fallback control, the vehicle to stop on a shoulder of a travel lane. (Para 59, Sensor(s) 108 can include, for example, one or more cameras, Para 68; the vehicle control system 122 can determine a dynamic state of the vehicle 10 if there is a fault associated with sensor(s); Also Fig.5#516; first unit 508 causes second unit510 to execute fallback control to safe-stop 516.) 

16. Greenfield teaches all of the limitations of claim 3 and further teaches, wherein in a case in which degradation of a function of the vehicle information detection unit is determined, the first control unit changes the control state of automated driving of the vehicle from the first control state to a third control state. (Fig.7 #708 Switch control of first operation to the N+1 lane [lean here is lane control architecture as in signal path see para 71]. Also Fig.7 #702 Detect n-th fault associated with first operation)

17. Greenfield teaches all of the limitations of claim 16 and further teaches, wherein the third control state is a control state which has one of a low vehicle control automation rate and a high degree of vehicle operation contribution required of a driver compared to the second control state. (Fig. 7 #714 normal implemented motion plan i.e. normal driving high degree operation to #716 or #718 safe-stop trajectory i.e. low vehicle control automation rate)

18. Greenfield teaches all of the limitations of claim 1 and further teaches A vehicle comprising a vehicle control apparatus. (Fig.3 vehicle control system)

Claim 19 is rejected using the same rejections as made to claim 1.

20. Greenfield teaches all of the limitations of claim 19 and further teaches a non-transitory computer-readable storage medium storing a program for causing a computer to execute a step of a vehicle control method. (para 129; Computer-implemented operations)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Greenfield as applied to claim above, and further in view of Garcia 20120041632.

5. Greenfield teaches all of the limitations of claim 1 and further teaches, the first control unit causes, as the fallback control, the vehicle to stop in a travel lane. (Fig.5#516; track local safe-stop trajectory i.e. shoulder)
Greenfield does not teach wherein in a case in which degradation of a detection function of a wheel speed sensor, as the vehicle information detection unit, provided in each of four wheels of the vehicle is determined, However Garcia teaches (Garcia Para 14; The vehicle includes an engine 105, a controller 110, a first object detection device 115, a second object detection device 120, a plurality of wheel speed sensors 125, and Para 24; Errors can include faulty sensors, etc. If the controller 110 detects an error, the controller 110 deactivates any LCA or RCTA warnings that are active (step 520) and performs error functions (step 525) (e.g., informing a driver of error conditions and checking faulty sensors to determine if they are functioning properly again).).  
Therefore it was well known at the time the invention was filed and would have been obvious to one of ordinary skill in the art to combine the teachings of Greenfield in view of Garcia for the purpose of incorporating stand-alone control functions to the controller such that the claimed invention as a whole would have been obvious.  

6. Greenfield teaches all of the limitations of claim 1 and further teaches, wherein in a case in which degradation of a detection function of a rotation speed sensor, as the vehicle information detection unit, configured to detect a rotation speed of an output shaft of an automatic transmission of the vehicle is determined, (para 22; The autonomous vehicle could downshift [each gear has a rotational speed associated with it and must be known before shifting] to slow down, if the autonomous vehicle detects a fault associated with a transmission system) 
the first control unit causes, as the fallback control, the vehicle to stop on a shoulder of a travel lane. (Fig.5#516; track local safe-stop trajectory i.e. shoulder)
Further regarding configured to detect a rotation speed of an output shaft of an automatic transmission of the vehicle is determined, Garcia also teaches (Garcia para 25; the controller 110 determines the speed and trajectory of the host vehicle (step 530). The controller 110 uses various inputs and sensors to determine the speed and trajectory of the host vehicle. For example, a sensor can detect what gear a transmission of the host vehicle)
Therefore it was well known at the time the invention was filed and would have been obvious to one of ordinary skill in the art to combine the teachings of Greenfield in view of Garcia for the purpose of incorporating stand-alone control functions to the controller such that the claimed invention as a whole would have been obvious.  

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Greenfield as applied to claim above, and further in view of Matsuda 5,212,640.

11. Greenfield teaches all of the limitations of claim 1 and further teaches, wherein in a case in which degradation of a function of a first hydraulic device configured to function as an electric servo brake of the vehicle is determined based on the detection result of the vehicle information detection unit, the first control unit causes the second control unit to execute the fallback control. (para 23, the multi-lane control architecture can include a first braking control system connected to a first control lane, and a second braking control system connected to a second control lane. If the autonomous vehicle detects a fault associated with a loss of braking control (e.g., a failure of the first control lane or the first braking control system), then the autonomous vehicle can switch to the second control lane to maintain braking control (e.g., via the second control lane and the second braking control system).) It is noted that brakes are hydraulic and are configured to function as an electric servo brake when ABS is engaged. As the ABS servos are part of the hydraulic breaks. (Also Fig.5#516; first unit 508 causes second unit510 to execute fallback control.)  
Further regarding hydraulic device Matsuda also teaches (Col.7 line 53; the hydraulic pressure source 20 includes an electric motor 20a associated with an oil pump 20c for pressurizing working oil in a reservoir tank) It is noted that Col.7 line 53 teaches a clutch assembly i.e. clutch brake for hydraulic servos.
	Therefore it was well known at the time the invention was filed and would have been obvious to one of ordinary skill in the art to combine the teachings of Greenfield in view of Matsuda for the purpose of Employing Acceleration Sensor and Fault Detecting System such that the claimed invention as a whole would have been obvious.  

12. Greenfield teaches all of the limitations of claim 1 and further teaches, the first control unit causes, as the fallback control, the vehicle to stop in a travel lane. [ABS are anti-skid] (Also Fig.5#516; first unit 508 causes second unit510 to execute fallback control to safe-stop 516.)
Greenfield does not teach wherein in a case in which degradation of a function of a second hydraulic device configured to function as an anti-skid device of the vehicle is determined based on the detection result of the vehicle information unit by communication with the second control unit, However Matsuda teaches (Col.5 line 1; second means for commanding the first mode operation of the first means while the anti-skid brake control is held in inactive state and commanding the second mode operation while the anti-skid brake control system is active. a fourth means for comparing the data value with a predetermined reference value for detecting faulty state of one of the first and second acceleration sensors for commanding fail-safe mode operation for reducing distribution ratio of the output torque to the secondary wheel to zero according to expansion of elapsed time.)
	Therefore it was well known at the time the invention was filed and would have been obvious to one of ordinary skill in the art to combine the teachings of Greenfield in view of Matsuda for the purpose of Employing Acceleration Sensor and Fault Detecting System such that the claimed invention as a whole would have been obvious.  

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Greenfield as applied to claim above, and further in view of Chan 11,237,555.

13. Greenfield teaches all of the limitations of claim 1 and further teaches, the first control unit causes, as the fallback control, the vehicle to stop in a travel lane. (Fig.5#516; first unit 508 causes second unit510 to execute fallback control to safe-stop 516.)
Greenfield does not teach wherein in a case in which map information cannot be obtained via a communication device as the vehicle information detection unit. However Chen teaches (Para Col.15 line 3, Backup control computing device 102 may detect, for example, a loss of communication to cellular network 220A, or a loss of reception from one or more GPS satellites.) 
Therefore it was well known at the time the invention was filed and would have been obvious to one of ordinary skill in the art to combine the teachings of Greenfield in view of Chen for the purpose of Employing backup control computing navigation devices for autonomous vehicles such that the claimed invention as a whole would have been obvious.  

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Greenfield as applied to claim above, and further in view of McNew 20160068103.

14. Greenfield teaches all of the limitations of claim 1 and further teaches, the first control unit causes, as the fallback control, the vehicle to stop on a shoulder of a travel lane. (Also Fig.5#516; first unit 508 causes second unit510 to execute fallback control to safe-stop 516.)
Greenfield does not teach wherein in a case in which degradation of a detection function of a grip sensor, as the vehicle information detection unit, configured to detect whether a driver is gripping a steering wheel of the vehicle is determined. However McNew teaches (para 26; A steering wheel grip sensor can detect whether the driver's hands are in contact with the steering wheel and can include one or more tactile, pressure, or capacitive sensors.  An optical sensor, such as a camera, can also detect hand position, either collaboratively with the grip sensor or alone. In some aspects, a steering wheel torque sensor can detect whether the driver is actively steering the vehicle by measuring the speed, direction, and/or force of rotation of the steering wheel.) It is noted that the degradation of a detection function of a grip sensor only detects if the driver is gripping the steering wheel.
Therefore it was well known at the time the invention was filed and would have been obvious to one of ordinary skill in the art to combine the teachings of Greenfield in view of McNew for the purpose manage a driving of vehicle in semi-autonomous mode such that the claimed invention as a whole would have been obvious.  

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Also see 9,511,756 Fig.2 and Col. 3 line 5 for claim 12. 20200334099; 20210300392

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIHAR A KARWAN whose telephone number is (571)272-2747.  The examiner can normally be reached on M-F; 11-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Burke can be reached on 469-295-9067.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SIHAR A KARWAN/Examiner, Art Unit 3664                                                                                                                                                                                                        
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664